DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 27-46 are pending upon entry of amendment filed on 12/15/20.

3.	Applicant’s amendment to the specification filed on 12/17/20 has been entered.

4. 	IN light of the declaration of Schlegl under 37 CFR 1.132 filed on 12/15/20, the rejections under 35 U.S.C. 102 and 103 have been withdrawn (see sections 8-10 of the office action mailed on 9/14/20).

Further, in light of Applicant’s response filed on 12/15/20, the rejection under 35 U.S.C. 112 (a) has been withdrawn (see sections 6-7 of the office action mailed on 9/14/20).  Examples 2-3 of the instant application provides supports for less than 1.25 ppb.

5.	The following rejections remain.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


7.	Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-18 of U.S. Pat 9,895,437.

 The ‘437 patent recites an aqueous composition comprising aluminum and protein antigen in a medicament or vaccine, preparing the aluminum precipitate and determining the level of Cu is less than 3 ppm.

As Applicant has requested that the double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

8.	Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-18 of U.S. Pat 9,913,898.

 The ‘898 patent recites an aqueous composition comprising aluminum and protein antigen in a medicament or vaccine, preparing the aluminum precipitate and determining the level of Cu is less than 3 ppm.

As Applicant has requested that the double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

9	 No claims are allowable.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.	      Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 16, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644